Name: 2004/572/EC: Commission Decision of 23 July 2004 amending Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in several Asian countries (notified under document number C(2004) 2376)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  trade;  international trade;  Asia and Oceania
 Date Published: 2004-07-29

 29.7.2004 EN Official Journal of the European Union L 253/22 COMMISSION DECISION of 23 July 2004 amending Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in several Asian countries (notified under document number C(2004) 2376) (Text with EEA relevance) (2004/572/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the 2003 Act of Accession, and in particular Article 18(1) and (6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (3), and in particular Article 22(1), (5) and (6) thereof, Whereas: (1) By Decision 2004/122/EC (4) the Commission adopted protection measures in relation to avian influenza in several Asian countries, namely in Cambodia, Indonesia, Japan, Laos, Pakistan, the Peoples Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam. (2) Outbreaks of avian influenza are still occurring in some of these countries. (3) In view of the still worrying situation the protection measures already adopted should be prolonged. (4) These measures should be reviewed in the light of further developments of the disease situation and possible on-the-spot inspections by the Commission services. (5) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Decision 2004/122/EC the date 15 August 2004 is replaced by 15 December 2004. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 31.1.1998, p. 9. (3) OJ L 165, 30.4.2004, p. 1. (4) OJ L 36, 7.2.2004, p. 59.